Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s amendment filed on 09/02/2022 to Application #16/761,334 filed on 05/04/2020 in which Claims 43-53, 61, 63-71 are pending.

Status of Claims
Claims 43-53, 61, 63-71 are pending, of which Claims 43-47, 51-53, 61, 64-67, 69-70 are rejected under 35 U.S.C. 103, Claims 48-50, 63, 68, 71 are objected to as being allowable as a whole over prior art if rewritten in independent form including all of the limitations of each claim’s base claim and any intervening claims.

Applicant’s Most Recent Claim Set of 09/02/2022
Applicant’s most recent claim set of 09/02/2022 is considered to be the latest claim set under consideration by the examiner.

Prior Art Rejections - 35 USC § 102 and/or 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 43-47, 51-53, 61, 64-67, 69-70 are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. US Patent Application Publication #2003/0131259 in view of Shaw et al. US Patent #10,085,199 and further in view of Purtell et al. US Patent #6,950,947.

Regarding Claim 43, Barton et al. discloses:
A method performed by network equipment in a network for intercepting protected communication between network functions (NFs), the method comprising: establishing a first connection with a first NF for which the network equipment serves as a proxy [(Barton et al. Par 7 lines 2-3; Par 8 Lines 1-3) where Barton et al. teaches a proxy computer network equipment establishing a first secure link or first secure connection between itself, and a first computer or first network function];
establishing, on behalf of the first NF, a second connection that is towards a second NF and that is secure [(Barton et al. Par 9 Lines 1-3; Par 13 Lines 1-3) where Barton et al. teaches the proxy computer network equipment establishing a second secure link or second secure connection between itself, and a second computer or second network function, on behalf of the first computer or first network function];
selectively forwarding communication between the first and second NFs over the first and second connections, including transmitting and/or receiving the communication on behalf of the first NF over the second connection [(Barton et al. Par 10 Lines 1-3; Par 12 Lines 1-4; Par 13 Lines 1-3) where Barton et al. teaches the proxy computer network equipment selectively forwarding communication received from the second computer or second network function to the first computer or first network function]; and
intercepting the communication that the network equipment selectively forwards between the first and second NFs [(Barton et al. Par 10 Lines 1-3; Par 11 Lines 1-2; Par 12 Lines 1-4; Par 13 Lines 1-3) where Barton et al. teaches the proxy computer network equipment intercepting and selectively forwarding communication received from the second computer or second network function to the first computer or first network function, after the proxy computer network equipment scans and takes necessary action if illegal content is found in the intercepted communication].

Barton et al. does not appear to explicitly disclose:
that the computer network equipment and the network functions are part of a core network;
wherein the first connection is established responsive to the network equipment receiving a first connection request that requests a connection with the network equipment or the second connection is established responsive to the network equipment receiving a second connection request that requests a connection with the network equipment.

However, Shaw et al. discloses:
that the computer network equipment and the network functions are part of a core network; [(Shaw et al. Col 5 Lines 9-17; Col 24 Lines 26-42; Fig 1) where Shaw et al. teaches both computer network equipment and network functions that are both part of a core network].

Barton et al. and Shaw et al. are analogous art because they are from the “same field of endeavor” and are from the same “problem-solving area”.  Namely, they are both from the field of “information security”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barton et al. and the teachings of Shaw et al. by providing both computer network equipment and network functions that are both part of a core network as taught by Shaw et al. in the teaching described by Barton et al.
The motivation for doing so would be to increase the usability and flexibility of Barton et al. by providing both computer network equipment and network functions that are both part of a core network as taught by Shaw et al. in the teaching described by Barton et al. so as to provide a core or backbone network which is the basis of normal network configurations utilized in industry.

The combination of Barton et al. and Shaw et al. does not appear to explicitly disclose:
wherein the first connection is established responsive to the network equipment receiving a first connection request that requests a connection with the network equipment or the second connection is established responsive to the network equipment receiving a second connection request that requests a connection with the network equipment.

However, Purtell et al. discloses:
wherein the first connection is established responsive to the network equipment receiving a first connection request that requests a connection with the network equipment or the second connection is established responsive to the network equipment receiving a second connection request that requests a connection with the network equipment. [(Purtell et al. Column 9 Lines 59-67; Column 10 Lines 1-4, 7-14; Fig 6) where Purtell et al. teaches that a connection is made between a server on an external network and network equipment of a firewall at the request of the server to establish the connection with the network equipment of a firewall]

Barton et al. and Shaw et al., and Purtell et al. are analogous art because they are from the “same field of endeavor” and are from the same “problem-solving area,”.  Namely, they are both from the field of “information security”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barton et al. and Shaw et al. and the teachings of Purtell et al. by providing the establishment of a connection between a server on an external network and network equipment of a firewall at the request of the server to establish the connection as taught by Purtell et al. in the teaching described by Barton et al. and Shaw et al.
The motivation for doing so would be to increase the usability and flexibility of Barton et al. and Shaw et al., and Purtell et al. by providing the establishment of a connection between a server on an external network and network equipment of a firewall at the request of the server to establish the connection as taught by Purtell et al. in the teaching described by Barton et al. and Shaw et al. so as provide connections between network equipment and servers upon request.

Regarding Claim 44, most of the limitations of this claim have been noted in the rejection of Claim 43.  Applicant is directed to the rejection of Claim 43 above.  In addition, the combination of Barton et al., Shaw et al., and Purtell et al. discloses:
The method of claim 43, wherein the first and second NFs are in different public land mobile networks (PLMNs) or the first and second NFs are in different network slices [(Shaw et al. Col 9 Lines 37-42; Col 27 Lines 51-53) where Shaw et al. teaches that redirected comminutions occur between different network slices and the different network functions within them].

Regarding Claim 45, most of the limitations of this claim have been noted in the rejection of Claim 43.  Applicant is directed to the rejection of Claim 43 above.  In addition, the combination of Barton et al., Shaw et al., and Purtell et al. discloses:
The method of claim 43, wherein the first connection or the second connection is secured based on a public key of the proxy [(Barton et al. Par 32 lines 1-13, 16-23) where Barton et al. teaches a proxy computer network equipment establishing a first secure link or first secure connection between itself, and a first computer or first network function by sharing its Certificate containing its public key, which if accepted by the first computer or first network function as valid, the first network computer or first network function secures its communication with the proxy computer network equipment based on encrypting a symmetric key with the public key of the proxy computer network equipment, which is transmitted by the first network computer or first network equipment to the proxy computer network equipment for use in encrypting the following data transfers].

Regarding Claim 46, most of the limitations of this claim have been noted in the rejection of Claim 43.  Applicant is directed to the rejection of Claim 43 above.  In addition, the combination of Barton et al., Shaw et al., and Purtell et al. discloses:
The method of claim 43, wherein the second connection is secured with either a public key of the second NF or a public key of different network equipment serving as a proxy for the second NF [(Barton et al. Par 32 lines 1-13, 16-23; Par 33 Lines 1-14) where Barton et al. teaches a proxy computer network equipment establishing a second secure link or second secure connection between itself, and a second computer or second network function in which the second secure link or second secure connection is secured via a public key of the second computer or second network function, which is shared with the proxy computer network equipment utilizing a Certificate containing the public key].

Regarding Claim 47, most of the limitations of this claim have been noted in the rejection of Claim 43.  Applicant is directed to the rejection of Claim 43 above.  In addition, the combination of Barton et al., Shaw et al., and Purtell et al. discloses:
The method of claim 43, wherein the first NF is an NF service consumer and the second NF is an NF service provider, or wherein the first NF is an NF service provider and the second NF is an NF service consumer [(Shaw et al. Col 32 Lines 55-59) where Shaw et al. teaches that the first and second network functions can be either a service provider or a service consumer or subscriber].

Regarding Claim 51, most of the limitations of this claim have been noted in the rejection of Claim 43.  Applicant is directed to the rejection of Claim 43 above.  In addition, the combination of Barton et al., Shaw et al., and Purtell et al. discloses:
The method of claim 43, wherein the network equipment is a core network edge proxy [(Shaw et al. Col 5 Lines 9-17; Col 26 Lines 47-50) where Shaw et al. teaches that the network equipment is an edge proxy of the core network].

Regarding Claim 52, most of the limitations of this claim have been noted in the rejection of Claim 43.  Applicant is directed to the rejection of Claim 43 above.  In addition, the combination of Barton et al., Shaw et al., and Purtell et al. discloses:
The method of claim 43, further comprising inspecting the intercepted communication to determine whether the communication is valid and/or not malicious and wherein the selectively forwarding comprises forwarding or not forwarding depending on said determination [(Barton et al. Par 10 Lines 1-3; Par 11 Lines 1-2; Par 12 Lines 1-4; Par 13 Lines 1-3; Par 18 Lines 1-8; Abstract Lines 8-16) where Barton et al. teaches the proxy computer network equipment intercepting and selectively forwarding communication received from the second computer or second network function to the first computer or first network function, after the proxy computer network equipment scans and takes necessary action of not forwarding the communication if illegal content is found in the intercepted communication indicating that the illegal content is undesirable, banned, or unwanted to be forwarded].

Regarding Claim 53, most of the limitations of this claim have been noted in the rejection of Claim 43.  Applicant is directed to the rejection of Claim 43 above.  In addition, the combination of Barton et al., Shaw et al., and Purtell et al. discloses:
The method of claim 43, wherein the core network is a 5G core network [(Shaw et al. Col 9 Lines 48-53) where Shaw et al. teaches that the core network is a 5G core network].

Regarding Claim 61:
It is a device claim corresponding to the method claim of claim 43. Therefore, claim 61 is rejected with the same rationale as applied against claim 43 above.
In addition, Barton et al. discloses:
processing circuitry and memory, the memory containing instructions executable by the processing circuitry [(Barton et al. Par 41 Lines 1-12; Fig 6) where Barton et al. teaches both processing circuitry and a memory containing executable instructions executable by the processing circuitry of an analogous network device].

Regarding Claim 64:
It is a device claim corresponding to the method claim of claim 44. Therefore, claim 64 is rejected with the same rationale as applied against claim 44 above.

Regarding Claim 65:
It is a device claim corresponding to the method claim of claim 45. Therefore, claim 65 is rejected with the same rationale as applied against claim 45 above.

Regarding Claim 66:
It is a device claim corresponding to the method claim of claim 46. Therefore, claim 66 is rejected with the same rationale as applied against claim 46 above.

Regarding Claim 67:
It is a device claim corresponding to the method claim of claim 47. Therefore, claim 67 is rejected with the same rationale as applied against claim 47 above.

Regarding Claim 69:
It is a device claim corresponding to the method claim of claim 51. Therefore, claim 69 is rejected with the same rationale as applied against claim 51 above.

Regarding Claim 70:
It is a device claim corresponding to the method claim of claim 52. Therefore, claim 70 is rejected with the same rationale as applied against claim 52 above.

Allowable Subject Matter
Claims 48-50, 63, 68, 71 are objected to as being dependent upon a rejected base claim, but would be allowable as a whole under prior art if rewritten in independent form including all of the limitations of each claim’s base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The examiner has found that the prior art of record does not teach, suggest, or render obvious:
receiving the first connection request from the NF service consumer or a proxy of the NF service consumer and identifying from the first connection request the NF service provider with which the NF service consumer requests to communicate; receiving, over the first or second connection, an application layer request from the NF service consumer or a proxy of the NF service consumer and identifying from the application layer request the NF service provider with which the NF service consumer requests to communicate; receiving from a network repository function (NRF) information identifying the NF service provider as the NF with which the NF service consumer requests to communicate; the first connection is established responsive to receiving the first connection request, and wherein the method further comprises identifying the second NF towards which to establish the second connection, wherein the second NF towards which to establish the second connection is identified based on: a port on which the first connection request is received; or a request identifier that identifies a discovery request made by or on behalf of the first NF; or information from a network repository function (NRF) identifying the second NF; or discovery of the second NF as being a type of NF indicated by an application layer request received by the network equipment; receive the first connection request from the NF service consumer or a proxy of the NF service consumer and identify from the first connection request the NF service provider with which the NF service consumer requests to communicate; receive, over the first or second connection, an application layer request from the NF service consumer or a proxy of the NF service consumer and identify from the application layer request the NF service provider with which the NF service consumer requests to communicate; or receive from a network repository function (NRF) information identifying the NF service provider as the NF with which the NF service consumer requests to communicate; the first connection is established responsive to receiving the first connection request, and wherein the memory contains instructions executable by the processing circuitry wherein the network equipment is configured to identify the second NF towards which to establish the second connection, based on: a port on which the first connection request is received; or a request identifier that identifies a discovery request made by or on behalf of the first NF; or information from a network repository function (NRF) identifying the second NF; or discovery of the second NF as being a type of NF indicated by an application layer request received by the network equipment.
As recited in dependent Claims 48-50, 63, 68, 71 when also incorporating all of the limitations of each claim’s base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 09/02/2022 have been fully considered but are not fully persuasive.

Applicant’s arguments in applicant’s response are related to stating that the previously applied references do not teach applicant’s amendments to the Independent Claims, the examiner agrees, and has applied a new prior art to reject applicants amendments under 35 U.S.C. 103 of the independent claims.

As a result, 35 U.S.C. 103 rejections are maintained on Independent Claims 43, 61, with applicant’s arguments now moot due to the application of new prior art to reject applicant’s amendments to independent claims 43, 61 under 35 U.S.C. 103.

Since 35 U.S.C. 103 rejections are maintained on Independent Claims 43, 61, they are also maintained on dependent Claims 44-47, 51-53, 64-67, 69-70.
While dependent Claims 48-50, 63, 68, 71 now being objected to as being dependent upon a rejected base claim, but considered to be allowable as a whole under prior art if rewritten in independent form including all of the limitations of each claim’s base claim and any intervening claims.

Therefore 35 U.S.C. 103 rejections are now maintained on Claims 43-47, 51-53, 61, 64-67, 69-70 of the Instant Application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takase - US_20040062399: Takase teaches a proxy network key exchange system.
Calo et al - US_20130054831: Calo et al teaches the redirecting of communications traffic from a core server to the edge of a network.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272- 8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498